DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-10 in the reply filed on 8/23/2022 is acknowledged.  The traversal is on the ground(s) that the method claims of Group II include the aluminum-based alloy of Group I and therefore should be examined together.  This is not found persuasive because Groups I and II are drawn to different statutory categories of invention, have different classification, and the alloy of Group I does not require the method of Group II and therefore, presents a serious search and examination burden.  The requirement is still deemed proper and is therefore made FINAL.
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/23/2022.
Drawings
The drawings are objected to because according to 37 CFR 1.84(u)(1), when there is more than one figure, each figure should be labeled with the abbreviation “FIG.” with a consecutive Arabic numeral (e.g. FIG. 1, FIG. 2, etc.) or an Arabic numeral and capital letter in the English alphabet (e.g. FIG. 1A, FIG. 1B, etc.). MPEP 507.  The current application contains more than one figure and each figure is not labeled “FIG.” as required by 37 CFR 1.84(u)(1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 however, requires “with other elements being considered incidental elements and consisting of less than 0.05 individually and 0.15 in total with the balance being aluminum.”  Thus, Claim 1 appears to limit the total content of all non-recited elements to a closed composition with individual maximum contents of 0.05 wt%; however, dependent claims including claims 6 and 7 require contents of elements which are not recited in claim 1 and allow for contents in excess of 0.05 wt%.  Therefore, it is unclear if Claim 1 is drawn to a closed composition or an open composition and in the latter interpretation, it is unclear what elements may be considered incidental elements and are thus limited by the content ranges recited in Claim 1.  As a result, the scope of the claimed composition of Claim 1 is indefinite and claims 2-10 are indefinite based on their dependency.
Claim 6 requires the composition of Claim 1 further comprising Sn: 0.2-0.10 wt% and Claim 7 requires the composition of Claim 1 further comprising up to 0.30 wt% Sr.  Thus, Claims 6 and 7 recite content ranges of Sn and Sr, respectively, which may exceed the content range of “incidental elements,” rendering the scope of the claimed compositions indefinite.
Claim 8 recites “wherein said alloy composition further comprises V that is not intentionally added.”  The scope of the claimed content of V is indefinite because if the element is not intentionally added it, the alloy could consist of no V unless the materials making up the alloy were selected to comprise a desired impurity content of V which could then be interpreted as “intentionally added.”  As a result, it is unclear if a content of V is required and if so, unclear what the scope of the compositional range is.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As detailed in the 112(b) rejection, Claim 1 appears to limit all elements other than Si, Fe, Cu, Mn, Mg, Cr, Zn, and Al to a maximum of 0.05 wt%; however, claims 6 and 7 recite content ranges of Sn and Sr, respectively, which may exceed this value.  Therefore, Claims 6 and 7 fail to include all of the limitations of the claim upon which they each depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 102505102A)(cited on IDS)(machine translation provided).
With respect to Claim 1 Liu teaches an aluminum alloy extrusion product with a composition in weight%, as follows (para. 1, 12-14):

Claim 1
Liu
Si
0.50-0.80
0.65-0.75
Fe
< 0.40
≤ 0.25
Cu
0.15-0.35
≤ 0.25
Mn
0.20-0.50
≤ 0.25
Mg
0.50-0.80
0.45-0.55
Cr
0.10-0.25
≤ 0.15
Zn
< 0.20
≤ 0.10
Al
Balance with incidental elements up to 0.05 individually, 0.15 total
Balance


Compositional ranges including zero (e.g. instantly claimed ranges of Fe and Zn) are interpreted as optional elements.  Thus, Liu teaches an aluminum alloy extrusion product with compositional ranges overlapping each of the instantly claimed ranges and which does not require any additional elements not recited in Claim 1.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness. MPEP § 2144.05.
Finally, with respect to the preamble limitation “An energy absorption extrusion component,” the claim does not require any particular structure or property related to energy absorption, nor does it specify what type of energy is being absorbed.  As any extrusion component is capable of absorbing an amount of energy, the extrusion product of Liu is deemed to constitute an energy absorption extrusion component meeting the instant claim.  Moreover, Liu teaches that the extrusion product may be in the form of a vehicle body frame (see abstract) and thus deemed to constitute an energy absorption extrusion component.
With respect to Claims 2-5, Liu teaches an aluminum alloy extrusion component with a composition substantially overlapping that of Claim 1 (see rejection of claim 1 above) wherein the extrusion product exhibits a tensile strength of 290 MPa or more and a “non-proportional extension strength,” interpreted as a measure of yield strength, of 245 MPa or more. (abstract; para. 19, 58).  While the reference differs in that the measurement of yield strength was not carried out using the same testing parameters as those instantly claimed, Liu is deemed to teach an extrusion product with a yield strength overlapping the instantly claimed ranges.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges. MPEP § 2144.05.
Liu is silent as to the measure of energy absorption under the recited testing conditions.  However, as Liu teaches an aluminum alloy product with substantially the same composition, formed by extrusion, and resulting in high yield strength overlapping the claimed ranges, it would be expected to necessarily result in an energy absorption extrusion product having the same energy absorption properties, including those claimed.
"Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 195 USPQ 430, 433 (CCPA 1977). Thus, the burden is shifted to the applicant to prove that the product of the prior art does not necessarily or inherently possess the characteristics attributed to the claimed product.  See In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."); MPEP 2112.01.  Therefore, the prima facie case can only be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.
With respect to Claim 8, the claim is drawn to a content of V which is not added and thus constitutes an inevitable impurity, if present.  One of ordinary skill in the art would recognize that the aluminum alloy of Liu having substantially the same composition of intentionally added elements would necessarily result in a content of inevitable impurities and therefore, is deemed to teach an inevitable impurity content of V meeting the instant claim. See also MPEP 2112.01.
With respect to Claims 9, compositional ranges including zero (here, the content of V) are interpreted as optional elements.  As Liu teaches an aluminum alloy extrusion product with compositional ranges overlapping each of the instantly claimed ranges of Claim 1 and which does not require any additional elements not recited in Claim 1, it is deemed to meet the instantly claimed composition.  See also MPEP § 2144.05.
With respect to Claim 10, Liu teaches an aluminum alloy extrusion product in the form of a vehicle frame. (see abstract; para. 1-2, 19).  It would have been obvious to one of ordinary skill in the art to use the aluminum alloy extrusion product of Liu in conventional vehicle frame or structural components, including one or more of the claimed “automotive crush can, front rail, rear rail, upper rail, rocker, header, A-pillar, or roof rail.”

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 102505102A)(cited on IDS)(machine translation provided), as applied to Claim 1 above, in view of Farrar (US 5776269).
With respect to Claim 6, Liu is silent as to the addition of 0.02-0.10 wt% Sn as required by Claim 6.
Farrar teaches an aluminum alloy with compositional ranges of Si, Fe, Cu, Mn, Mg, Cr, and Zr substantially overlapping those of Liu and the instant claims. (col. 2, ln. 11-21).  Farrar further teaches the addition of 0.1-0.7 wt% Sn in order to improve chipping performance and thus improve the machinability of the material. (col. 3, ln. 36-40).  
It would have been obvious to one of ordinary skill in the art to modify the aluminum alloy extrusion product of Liu to include 0.1-0.7 wt% Sn, as taught by Farrar, in order to improve the chipping properties of the material.  Additionally, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges. MPEP § 2144.05.

Claim(s) 6-9 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 102505102A)(cited on IDS)(machine translation provided), as applied to Claim 1 above, in view of Das et al. (US 20180340244).
With respect to Claim 7 and in the alternative to the above rejections of claims 6 and 8-9, Liu is silent as to the addition of up to 0.02-0.10 wt% Sn as required by Claim 6, 0.30 wt% Sr as required by Claim 7, and V as required by Claims 8-9.
Das teaches an aluminum alloy with compositional ranges of Si, Fe, Cu, Mn, Mg, Cr, and Zr substantially overlapping those of Liu and the instant claims. (para. 7).  Das teaches the addition of 0-0.2 wt% Sn, 0-0.10 wt% Sr, and 0-0.05 wt% V, overlapping the instantly claimed ranges (para. 7, 31-34, 45-53) and the resulting aluminum alloy exhibits high strength and corrosion resistance enabling its use in automotive applications including structural components, among others. (para. 7, 11, 53; Claim 10).
It would have been obvious to one of ordinary skill in the art to modify the aluminum alloy extrusion product of Liu to include 0-0.2 wt% Sn, 0.20 wt% Sr, 0-0.05 wt% V, as taught by Das, in order to obtain an aluminum alloy with high strength and corrosion resistance useful as an automobile structural component.  Additionally, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges. MPEP § 2144.05.
Finally, with respect to Claim 8, as Liu in view of Das teach a content of V (0 to 0.05 wt%; para. 7, 31-34, 46) the combination is deemed to meet the content of Claim 8.  Whether the content of V is intentionally added to the alloy or not is drawn to the method of making the alloy and thus constitutes a product-by-process limitation.  According to MPEP § 2113, "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”

Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (US 20180340244).
With respect to Claim 1, Das teaches a high strength aluminum alloy which may be in the form of an extrusion, for example, for an automotive structural component, and thus constitutes an aluminum alloy extrusion product. (para. 5-9, 11, 92).  Das teaches that the aluminum alloy has a composition in weight%, as follows (para. 7, 31-55):

Claim 1
Das
Si
0.50-0.80
0.2-1.5
Fe
< 0.40
0-0.5
Cu
0.15-0.35
0.2-1.5
Mn
0.20-0.50
0-0.25
Mg
0.50-0.80
0.4-1.6
Cr
0.10-0.25
0.04-1.0
Zn
< 0.20
0-0.2
V
-
0-0.05
Ti
-
0-0.1
Al
Balance with incidental elements up to 0.05 individually, 0.15 total
Balance with 0-0.2 each of other elements, 0-0.5 total


Compositional ranges including zero (e.g. instantly claimed ranges of Fe and Zn) are interpreted as optional elements.  Thus, Das teaches an aluminum alloy extrusion product with compositional ranges overlapping each of the instantly claimed ranges and which does not require any additional elements not recited in Claim 1.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness. MPEP § 2144.05.
Finally, with respect to the preamble limitation “An energy absorption extrusion component,” the claim does not require any particular structure or property related to energy absorption, nor does it specify what type of energy is being absorbed.  As any extrusion component is capable of absorbing an amount of energy, the extrusion product of Das is deemed to constitute an energy absorption extrusion component meeting the instant claim.  Moreover, Das teaches that the extrusion product may be in the form of an automotive structural component such as a bumper, beam, pillar, or panel (see para. 5-11) and thus deemed to constitute an energy absorption extrusion component.
With respect to Claims 2-5, Das teaches an aluminum alloy extrusion component with a composition substantially overlapping that of Claim 1 (see rejection of claim 1 above) wherein the extrusion product may be tailored, by adjusting processing parameters including temper, to achieve a desired yield strength. (para. 84-85).  In particular, Das teaches that the aluminum alloy may exhibit a yield strength of 265 to 400 MPa. (para. 85).  While the reference may differ in method of measuring yield strength compared to that instantly claimed, Das is deemed to teach an extrusion product with a yield strength overlapping the instantly claimed ranges and which may be tailored to a desired level based on the intended application.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges. MPEP § 2144.05.
Das is silent as to the measure of energy absorption under the recited testing conditions.  However, as Das teaches an aluminum alloy product with substantially the same composition, formed by extrusion, and resulting in high yield strength overlapping the claimed ranges, it would be expected to necessarily result in an energy absorption extrusion product having the same energy absorption properties, including those claimed. MPEP 2112.01.
With respect to Claim 6-7 and 9, Das teaches the addition of 0-0.2 wt% Sn, 0-0.10 wt% Sr, and 0-0.05 wt% V, overlapping the instantly claimed ranges. (para. 7, 31-34, 45-53). It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges. MPEP § 2144.05.  
With respect to Claim 8, as Das teaches a content of V (0 to 0.05 wt%; para. 7, 31-34, 46) it is deemed to meet the content of Claim 8.  Whether the content of V is intentionally added to the alloy or not is drawn to the method of making the alloy and thus constitutes a product-by-process limitation.  According to MPEP § 2113, "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”
With respect to Claim 10, Das teaches an aluminum alloy extrusion product in the form of a automobile structural component, for example, a bumper, beam, or pillar. (para. 11).  Accordingly, it would have been obvious to one of ordinary skill in the art to form an aluminum alloy extrusion product according to Das in the form of conventional vehicle frame or structural components, including one or more of the claimed “automotive crush can, front rail, rear rail, upper rail, rocker, header, A-pillar, or roof rail,” in order to obtain a component with improved strength and corrosion resistance. (see Das, para. 6-7, 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/               Primary Examiner, Art Unit 1735